Motions Disposed and Order filed December 11, 2018




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00281-CV
                                      ____________

                          IN THE INTEREST OF M. E. H.


                      On Appeal from the 345th District Court
                               Travis County, Texas
                      Trial Court Cause No. D-1-AG-15-002375

                                        ORDER

         This order addresses three motions filed by appellant C.H.: (1) a pro se motion
seeking alternate forms of relief, (2) a motion to substitute counsel filed by attorney
Brandi Stokes, and (3) a motion filed by Stokes to extend time to file appellant’s
brief.

                          Relevant Procedural Background

         This appeal arises from a February 2018 final order in a suit affecting the
parent-child relationship. Appellant represented herself from the appeal’s inception
through September 10, 2018, at which time attorney Adam Casner filed a motion on
her behalf. (The motion was denied, and neither the substance of the motion nor our
ruling is at issue in this order.)

       In August 2018, court reporter Laura Taylor filed 10 volumes of the reporter’s
record, then requested an extension of time to file the remaining volumes. We issued
two orders, the first on October 11, 2018 and the second on October 30, 2018,
directing Taylor to file the remainder of the record. Taylor informed us after
receiving the October 30, 2018 order that the record was complete. On November 1,
2018, we issued an order (1) stating Taylor had informed us the reporter’s record
was complete, and (2) setting appellant’s brief due by December 3, 2018.

       On November 27, 2018, appellant filed a pro se motion entitled, “Appellant’s
Motion to Enforce Reporter Record Filing.” The motion asserts Taylor “has not
correctly and fully filed the reporter’s record. Namely, the record is not complied
[sic] into one large, sequential and chronological record with consecutive page
numbers.” Appellant requested us to “enforce immediate filing of the record.”
Appellant made two additional requests:

       Appellant request [sic] court designate appeal as an accelerated appeal
       or give this appeal precedent [sic] as a child under three has had custody
       changed from mother to father . . . .
       If the [court of appeals] declines to expedite, give precedent [sic] or
       accelerate the appeal, Appellant requests to drop the appeal as she
       no longer wants to prosecute. . . .
(Boldface added.) Texas Rule of Appellate Procedure 10.3(a) prohibits us from
hearing or determining appellant’s motion until 10 days after the motion was filed.

       On December 3, 2018, before the 10-day period expired, attorney Brandi
Stokes filed a notice of designation of lead counsel signed by her and appellant.
Stokes also filed two motions on appellant’s behalf: a motion to substitute counsel,
and a motion to extend time to file appellant’s brief. The motion for extension refers
to and appears to rely on the pro se motion.
                                           2
                                   Pro Se Motion

      A party in a civil case is entitled to represent himself or be represented by a
lawyer, but he may not do both. A court does not abuse its discretion by refusing to
consider a represented party’s pro se filings. See, e.g., In re S.V., No. 05-16-00519-
CV, __ S.W.3d __, 2017 WL 3725981, at *13 (Tex. App.—Dallas Aug. 30, 2017,
pet. denied) (op. on reh’g); In re Sondley, 990 S.W.2d 361, 362 (Tex. App.—
Amarillo 1999, orig. proceeding) (per curiam). Appellant is represented by counsel,
so we will not consider her pro se filings.

      We DENY appellant’s pro se motion filed on November 27, 2018.

                           Motion to Substitute Counsel

      The motion to substitute does not state it was delivered to appellant in person
or mailed by certified and first-class mail to her at her last known address.
Accordingly, the motion does not comply with Texas Rule of Appellate Procedure
6.5. Tex. R. App. P. 6.5(b), (d). However, Stokes’ notice of designation of lead
counsel is signed by appellant, which is one of the options allowed for such a
designation under Texas Rule of Appellate Procedure 6.1(c). Under these
circumstances, appellant’s signature on the notice of designation of lead counsel
suffices to establish she knows of and consents to Stokes’ substitution.

      We GRANT appellant’s motion to substitute counsel.

                                Motion for Extension

      Counsel’s motion for extension appears to incorporate the pro se motion’s
request regarding the reporter’s record. For that reason, we will address that request.

      The motion asserts the reporter’s record is incomplete. “If anything relevant
is omitted from the reporter’s record, . . . any party may by letter direct the official
court reporter to prepare, certify, and file in the appellate court a supplemental
                                           3
reporter’s record containing the omitted items.” Tex. R. App. P. 34.6(d).

      We GRANT appellant’s motion for extension until January 7, 2019.

                   Caution Regarding Hybrid Representation

      Attorney Adam Casner’s filing of a motion in September 2018 implied
appellant was no longer representing herself. Appellant then filed a pro se motion,
with no mention of Casner, seeking dismissal of her appeal as alternate relief. Before
we could consider the pro se motion, a second attorney appeared on behalf of
appellant and filed motions seeking relief at odds with the request for dismissal.
Appellant does not help herself in this court by bouncing between pro se filings and
filings by an attorney.

                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell




                                          4